J-S16035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: APRIL THOMAS                    :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: APRIL THOMAS                :
                                        :
                                        :
                                        :
                                        :
                                        :       No. 1915 MDA 2017


              Appeal from the Order Entered October 17, 2017
               in the Court of Common Pleas of Clinton County
             Criminal Division at No.: CP-18-MD-0000170-2017


BEFORE:     BOWES, J., MURRAY, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                               FILED MAY 08, 2018

      Appellant, April Thomas (Rinehart), appeals pro se from the order

denying her motion to intervene, requesting to view sealed wiretap records in

another individual’s completed criminal case and for recusal of the presiding

judge.    Specifically, Appellant seeks, inter alia, the unsealing of records

relating to wiretapped conversations which stemmed from an investigation of

illegal drug activity against her brother, Jeremy Baney (and others). Appellant

is not a party to Baney’s case, and was not charged with any crime on this

matter.    She fails to prove she is aggrieved by the denial of the relief

requested. Therefore, she lacks standing. Accordingly, we affirm.

      It is undisputed that in 2003, Baney entered a negotiated guilty plea to

possession with intent to deliver (PWID), corrupt organizations, and other



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S16035-18


related drug offenses. He received a sentence of not less than twenty nor

more than thirty-nine years’ incarceration. This Court affirmed.

       Baney filed numerous petitions for relief pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541–9546, and other litigation, largely

unsuccessful.     See, e.g., Commonwealth v. Baney, No. 744 MDA 2015,

2015 WL 8805938, (Pa. Super. filed December 15, 2015) (unpublished

memorandum) (affirming dismissal of Baney’s fourth PCRA petition). Baney

also filed a similar petition seeking the wiretap documentation at issue here

for himself. The trial court denied his request.

       Appellant’s purportedly “pro se” motion substantially tracks Baney’s own

prior motion for similar relief, as well as another one by Melissa Kessler, also

denied (in a published opinion).1          See Kessler v. Pub. Documents Pen

Register & Wire Taps, 180 A.3d 406 (Pa. Super. 2018).

       There were several orders issued in this matter.     Appellant claims to

have filed a timely appeal from the order denying her motion. The docket

does not support her assertion. Appellant does not specify which order she is

appealing. However, we give her the benefit of the doubt on her contention

that she timely filed a notice of appeal, which the clerk of courts somehow

____________________________________________


1 In fact, in numerous instances, the name of Melissa Kessler remains where
the references in context leave no doubt that the intended name should have
been that of Appellant, April Thomas. (See Petition to Intervene of April
Thomas, filed 11/17/17, at ¶¶ 10, 15, 16, 17, 18).




                                           -2-
J-S16035-18


failed to record and in the interest of judicial economy, we will review her

claims. Appellant filed a Rule 1925(b) statement of errors on November 14,

2017.2 The trial court filed an opinion on November 21, 2017. See Pa.R.A.P.

1925(a), (b).

        Appellant’s first statement raises a pastiche of a dozen issues, several

over-lapping.3 We address the issue of Appellant’s standing first.


____________________________________________


2 Without leave of court, Appellant also filed a purported amended statement
of errors on December 8, 2017. For purposes of our review, we ignore
Appellant’s late-filed amended statement of errors.

3   Appellant nominally presents twelve questions for appellate review:

              1. Did [the trial court] abuse [its] discretion when [it] denied
        Appellant’s motion to intervene a couple days after
        Commonwealth’s answer was filed thereby not giving [A]ppellant
        time to respond to Commonwealth’s Answer?

               2. Did [the trial court] abuse [its] discretion when [it] denied
        Appellant’s motion to intervene because she lacks standing, when
        in fact, her phone was tapped, her residence was searched, and
        her place of, business was searched, so clearly she has standing?

               3. Are the pen registers and wiretaps that were used in the
        investigation of 15 co-defendants and relied upon by three judges
        to make 125 judicial decisions in those cases considered public
        judicial documents?

              4. Did [the trial court] abuse [its] discretion by denying
        [A]ppellant’s motion to intervene to review and copy the pen
        registers and wiretaps?

             5. Did [the trial court] unseal the pen registers and wiretaps
        when [it] opened the sealed envelop[e] and allowed Pa. Attorney
        General’s Office to leave the courthouse with a copy of the pen



                                           -3-
J-S16035-18


       An individual is aggrieved where he has a direct, immediate and
       substantial interest in the matter sought to be litigated. Common
       law standing is not accorded those who merely share in the
       common interest of all citizens in ensuring obedience to our laws.
____________________________________________


       registers and wiretaps and not return sad [sic] copy as required
       by law[?]

             6. Did the Attorney General’s Office meet its burden for why
       the pen registers and wiretaps should not be given to Appellant
       for review and copying?

             7. If the pen registers and wiretaps are still sealed then did
       Appellant meet her burden of showing good cause for why the
       records should be unsealed for review and copying?

             8. Did [the trial court judge] error [sic] and abuse his
       discretion when he denied Appellants [sic] motion to recuse him
       from this action when he showed a personal bias concerning a
       party, he has personal knowledge of disputed evidentiary facts
       concerning these proceedings[?]

              9. Does a illegally [sic] started pen register or wiretap still
       receive the protection of the Wiretap Act in regards to being sealed
       or does the illegally started pen register or wiretap acquired in
       violation of the Wiretap -Act not receive its protections and the
       pen register or wiretap has never been sealed?

             10. Did [the trial court] abuse [its] discretion when [it]
       denied Thomas and Baney’s Motion to Disclose Pen Registers and
       Wiretaps pursuant to 18 Pa. C.S.A. 5715?

             11. Did [the trial court] abuse [its] discretion when [it]
       denied Thomas and Baney’s Motion to inspect Pen Registers and
       Wiretaps pursuant to 18 Pa. C.S.A. 5716(c), when both parties
       were participants in the recordings and communications that were
       monitored?

             12. Did [the trial court] abuse [its] discretion when it denied
       Appellant’s motion to unseal pen registers and wiretaps?

(Appellant’s Brief, at unnumbered pages 7-8).



                                           -4-
J-S16035-18


       On appeal, our standard of review on the issue of standing is
       whether the trial court abused its discretion or committed an error
       of law.

In re Hickson, 765 A.2d 372, 376 (Pa. Super. 2000), affirmed, 821 A.2d

1238 (Pa. 2003) (citations and quotation marks omitted).

       In this case, Appellant has failed to meet her burden of proving that she

has a substantial, direct and immediate interest in the outcome of the

litigation, which surpasses the common interest of all citizens in procuring

obedience to the law. Accordingly, she lacks standing to petition the trial court

for the requested relief, or to challenge the trial court’s decision on appeal.

       Because Appellant lacks standing to pursue any of her claims, we need

not review the merits of her various purported issues, and we decline to do

so. If we were to review Appellant’s claims on the merits, we would affirm

the trial court’s disposition on the basis of this Court’s opinion in Kessler,

supra at 408-11.4

       We also take note that Appellant’s pro se brief, running to hundreds of

irregularly paginated and frequently unnumbered pages, without prior request

for an extension of our page limits, is in flagrant, even if inadvertent, violation

of our rules of appellate procedure. See Pa.R.A.P. 2135.


____________________________________________


4 Moreover, on independent review, if we were to review Appellant’s claims,
we would find all of her issues waived for failure to present an orderly,
comprehensive statement of the case, or to develop an argument, supported
by pertinent authority, with respect to each of her assorted claims. See
Pa.R.A.P. 2101; Pa.R.A.P. 2117; Pa.R.A.P. 2119(a), (b).


                                           -5-
J-S16035-18


      After the fact, Appellant has petitioned this Court for permission to file

yet another brief expressly exceeding the prescribed page limit. (See Petition

for Permission to File Brief Exceeding Page Limit, 3/09/18).        Appellant’s

petition is denied as moot.

      The Commonwealth has applied to submit a post-submission pleading,

calling our attention to the recently published decision in Kessler, supra. As

previously noted, we recognize Kessler as controlling authority. Because we

have already done so, we deny the Commonwealth’s application, albeit solely

on the ground that it is moot.    The Commonwealth is not required to file

another post-submission pleading.

      Order affirmed. All of Appellant’s motions denied. Appellant’s petition

denied as moot. Commonwealth’s application denied as moot.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2018




                                     -6-